People v Soto-Cortes (2017 NY Slip Op 00495)





People v Soto-Cortes


2017 NY Slip Op 00495


Decided on January 25, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 25, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2016-09896
 (Ind. No. 317/15)

[*1]The People of the State of New York, plaintiff,
vIsidro Soto-Cortes, defendant.


Isidro Soto-Cortes, Ogdensburg, NY, defendant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (Tina Grillo of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Queens County (Kron, J.), rendered July 7, 2015.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
CHAMBERS, J.P., COHEN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court